
	

114 S1471 IS: Transparency for the Families of 9/11 Victims and Survivors Act of 2015
U.S. Senate
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1471
		IN THE SENATE OF THE UNITED STATES
		
			June 1, 2015
			Mr. Paul (for himself, Mr. Wyden, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Select Committee on Intelligence
		
		A BILL
		To require declassification of certain redacted information from the Joint Inquiry into
			 Intelligence Community Activities Before and After the Terrorist Attacks
			 of
			 September 2001 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Transparency for the Families of 9/11 Victims and Survivors Act of 2015.
		2.Declassification and public release of certain redacted portions of the Joint Inquiry into
			 Intelligence Community Activities Before and After the Terrorist Attacks
			 of
			 September 2001
			(a)Declassification and public release of the Joint Inquiry into Intelligence Community Activities
			 Before and
 After the Terrorist Attacks of September 2001Not later than 60 days after the date of the enactment of this Act and subject to subsection (b), the President shall declassify and release to the public the previously redacted portions of the report on the Joint Inquiry into Intelligence Community Activities Before and After the Terrorist Attacks of September 2001, filed in the Senate and the House of Representatives on December 20, 2002, including all the material under the heading Part Four—Findings, Discussion and Narrative Regarding Certain Sensitive National Security Matters.
 (b)Exception for names and information of individuals and certain methodologiesNotwithstanding subsection (a), the President is not required to declassify and release to the public the names and identifying information of individuals or specific methodologies described in the report referred to in subsection (a) if such declassification and release would result in imminent lawless action or compromise presently ongoing national security operations.
